DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-2, as filed 12/18/2019, are currently pending and have been considered below.
Priority is generally acknowledged to PCT/EP2018/065418 (filed 06/12/2018) and 62/523,908 (filed 06/23/2017).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
        Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations caloric intake range calculation module, consumable input module, intake score calculation module, single dietary intake score calculation module, user interface display module, nutrient health score calculation module, energy health score calculation module, and consumable optimization module have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that these modules can be “software modules executed by a general purpose processor, software modules executed by a special purpose processor, firmware modules executing on an appropriate, special-purpose hardware device, or hardware modules (such as application specific integrated circuits (“ASICs”)) that perform the functions recited herein entirely with circuitry” (par. [0103]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The modules in claims 1-20 invoke 35 U.S.C. 112(f) and include software modules executed by a general purpose computer, but it is unclear whether the general purpose computer or any other hardware is claimed. Does the scope of the claims include a processor, a non-transitory storage medium, or a display? While the claims comprise modules for causing a display, the display device is not explicitly claimed. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US 11,037,669 (reference patent) in view of Drewknowski. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent includes almost all of the limitations of the instant application with the differences being obvious in view of Drewknowski as described below.
This is a nonprovisional nonstatutory double patenting rejection because the patentably indistinct claims have been issued.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention recites software per se or signals per se. Assuming, arguendo, that the claimed invention recited subject matter falling within a statutory category, the claimed invention would be directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
per se or signals per se. Specifically, the claims recite various modules for performing calculations and for controlling the display of a display device, and these modules appear to be software per se or signals per se because the modules do not necessarily include any hardware or any non-transitory storage media. See MPEP 2106.03.
Assuming, arguendo, that the claimed invention recited subject matter falling within a statutory category, the claim(s) recite(s) abstract ideas (italicized below):

A single dietary intake score determination system comprising: a caloric intake range calculation module configured to calculate a caloric intake range for a user by multiplying a standard caloric intake range by a calorie multiplier determined, at least in part, by a characteristic of the user; a consumable input module configured to cause at least one display device to display a consumable entry control to enable the user to specify at least one consumable and at least one amount for said at least one consumable; an intake score calculation module configured to calculate an energy score and nutrient scores for each of a plurality of nutrients by determining the value of a piecewise continuous function for each of the plurality of nutrients and energy wherein: (a) a nutrient function for said nutrient has a first value for a zero amount of that nutrient, (b) the nutrient function for said nutrient has increasing values for amounts of that nutrient greater than zero and less than a lower healthy range value, a constant value for amounts of that nutrient between the lower healthy range value and an upper healthy range value, and decreasing values for amounts of that nutrient greater than the upper healthy range value; (c) an energy function for energy having a first value for a zero amount of energy, (d) the energy function for energy having increasing values for amounts of energy greater than zero and less than a lower healthy range value, a constant value for amounts of that energy between the lower healthy range value and an upper healthy range value, and decreasing values for amounts of energy greater than the upper healthy range value, said lower healthy range value and said upper healthy range value being based on said caloric intake range; a single dietary intake score calculation module for calculating a single dietary intake score by calculating an average nutrient score based on the plurality of nutrient scores and by thereafter multiplying the average nutrient score by the energy score; and a user interface display module for causing the at least one display device to display a graph representing the single dietary intake score.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms such as modules, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, but for the “single dietary intake score calculation module”, calculating a single dietary intake score can be performed mentally or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps of additionally include mathematical concepts such as various types of calculations.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-14 and 16-20, which recite additional calculations and amount to reciting particular aspects of how the abstract ideas can be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two

amount to mere instructions to apply an exception (such as various modules to perform the logic of the claims which amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0103], see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-14 and 16-20 which recite additional limitations amounting to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as the modules that perform the data processing and amount to receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), or storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims such as the modules that perform the data processing and amount to receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), or storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solari (WO2016050958A1) in view of Drewnowski (“Concept of nutritious food: toward a nutrient density score”).
Regarding claim 1, Solari discloses: A [nutritional health] score determination system comprising: 
--a caloric intake range calculation module configured to calculate a caloric intake range for a user by multiplying a standard caloric intake range by a calorie multiplier determined, at least in part, by a characteristic of the user (“a nutritional health score determination system includes a caloric intake range calculation module configured to calculate a caloric intake range for a user by multiplying a standard caloric intake range by a calorie multiplier determined, at least in part, by a characteristic of the user,” par. [0244]; claim 1); 
--a consumable input module configured to cause at least one display device to display a consumable entry control to enable the user to specify at least one consumable and at least one amount for said at least one consumable (claim 1); 
(claim 1; Fig. 2, par. [0076] – [0087]; nutrient health score calculation is a form of intake score calculation since nutrients are destined for intake; par. [0087] discloses that the nutrition health score can also be defined for energy intake)); 
--(c) an energy function for energy having a first value for a zero amount of energy, (d) the energy function for energy having increasing values for amounts of energy greater than zero and less than a lower healthy range value, a constant value for amounts of that energy between the lower healthy range value and an upper healthy range value, and decreasing values for amounts of energy greater than the upper healthy range value, said lower healthy range value and said upper healthy range value being based on said caloric intake range (par. [0076] – [0087], a function as shown in Fig. 2 can be defined for energy intake); 
--a [nutritional health] score calculation module for calculating a [nutritional health] score … (claim 1); and 
--a user interface display module for causing the at least one display device to display a graph representing the [nutritional health] score (claim 1).

Solari does not disclose but Drewnowski teaches: 
(page 727 right col, formula for CFN; ED is an energy score (energy density) and thus the same holds true for 1/ED, %DV are nutrient scores (percentage daily values) and the average of said values is calculated by dividing by the number of said values (13); CFN is a single dietary intake score and thus the same holds true for 1/ CFN, the formula 1/CFN = 1/ED * 2% DV 199/13 thus specifies the same calculation as the differentiating feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand Solari’s nutritional health score calculations with Drewnowski’s single dietary score because this would improve consumer health by allowing “consumers to identify and select nutrient-dense foods while permitting some flexibility where the discretionary calories are concerned” (Drewnowski Abstract).



Regarding claim 2, Solari further discloses: wherein the caloric intake range calculation module causes the at least one display device to display an activity input control to enable the user to indicate the characteristic of the user (claim 2).

Regarding claim 3, Solari further discloses: an activity monitor, and wherein the caloric intake range calculation module receives data from the activity monitor indicative of the characteristic of the user (claim 3).

Regarding claim 4, Solari does not expressly disclose but Drewnowski further teaches: wherein the nutrients used to calculate the single dietary intake score is selected from the group consisting of carbohydrate, protein, total fat, fiber, calcium, potassium, magnesium, iron, food folate, vitamin A, vitamin C, vitamin D, vitamin E, sodium, saturated fat, and added sugars (“In epidemiologic studies, nutrient density often means diet composition, as indexed by the percentage of energy from carbohydrate, protein, and fat” on page 723; “Health claims are permitted if the food, before fortification, contains 10% per serving of DV for protein, calcium, iron, vitamin A, or vitamin C” on page 724).
The motivation to combine is the same as in claim 1.

Regarding claim 5, Solari does not expressly disclose but Drewnowski further teaches: wherein the nutrients used to calculate the single dietary intake score is selected from the group consisting of carbohydrate, protein, total fat, fiber, calcium, potassium, magnesium, iron, food folate, vitamin A, vitamin C, vitamin D, vitamin E, sodium, saturated fat, and added sugars (“In epidemiologic studies, nutrient density often means diet composition, as indexed by the percentage of energy from carbohydrate, protein, and fat” on page 723; “Health claims are permitted if the food, before fortification, contains 10% per serving of DV for protein, calcium, iron, vitamin A, or vitamin C” on page 724).
The motivation to combine is the same as in claim 1.

Regarding claim 6, Solari does not expressly disclose but Drewnowski further teaches wherein the nutrients used to calculate single dietary intake score include all carbohydrates, proteins, and total fat (“In epidemiologic studies, nutrient density often means diet composition, as indexed by the percentage of energy from carbohydrate, protein, and fat” on page 723; “Health claims are permitted if the food, before fortification, contains 10% per serving of DV for protein, calcium, iron, vitamin A, or vitamin C” on page 724).
The motivation to combine is the same as in claim 1.

Regarding claim 7, Solari further discloses: which includes a plurality of tables of weighting values each specific to a particular population of individuals, and wherein the single dietary intake score calculation module determines one of the plurality of tables of weighting values to use to calculate the plurality of single dietary intake scores based, at least in part, on the characteristic of the user (claim 6).

Regarding claim 8, Solari further discloses: wherein the characteristic of the user is one selected from the group consisting of: an activity level of the user, an age of the user, a gender of the user, a weight of the user, a Body Mass Index (BMI) of the user, and a medical condition of the user (claim 7).

Regarding claim 9, Solari further discloses: which includes a recommendation module configured to operate with the intake score calculation module to determine a plurality of potential scores for a plurality of potential consumables and to recommend at least one of the plurality of consumables that results in a highest potential single dietary intake score (claim 8).

Regarding claim 10, Solari further discloses: wherein the recommendation module is configured to cause the at least one display device to display at least one control to enable the user to add the at least one recommended consumable to a diet (claim 9).

Regarding claim 11, Solari further discloses: wherein the recommendation module is configured to cause the at least one display device to display at least one control to enable the user to remove at least a portion of the at least one recommended consumable from a diet (claim 10).

Regarding claim 12, Solari further discloses: wherein the single dietary intake score calculation module is further configured to determine an optimal single dietary intake score for a designated set of consumables, and wherein the user interface display module is configured to cause the at least one display device to display an indication of the optimal single dietary intake scores on the graph representing the plurality of single dietary intake scores for the plurality of amounts of said at least one consumable (claim 11).

Regarding claim 13, Solari further discloses: wherein the single dietary intake score calculation module is configured to calculate the average nutrient score based on the nutrient scores for a set containing fewer than all of the nutrients tracked by the disclosed system, said set based on a desired scoring profile for the user (claim 12).

Regarding claim 14, Solari further discloses: which includes a nutrient subset control that enables the user to indicate a desired subset of nutrients, and wherein the single dietary intake score calculation module is configured to calculate the average nutrient score based on the nutrient scores for the desired subset of nutrients (13).

Regarding claim 15, Solari discloses:
--A [nutritional health] score determination system comprising: a nutrient health score calculation module configured to calculate a nutrient health score for each of a plurality of nutrients by (claim 14); 
--an [nutrient health] score calculation module configured to calculate an energy score by determining the value of a piecewise continuous energy score function, wherein for each of the plurality of nutrients (a) the energy score function has a first value for a zero amount of energy consumed over time, and (b) the energy score function has increasing values for amounts of energy consumed over time greater than zero and less than a lower healthy range value, a constant value for amounts of energy consumed over time between the lower healthy range value and an upper healthy range value, and decreasing values for amounts of energy consumed over time greater than the upper healthy range value (par. [00244] and [00253]); 
--a [nutrient health] score calculation module for calculating a [nutrient health] score… (claim 14); and 
--a consumable optimization module configured to determine a set of consumables that contain: (1) an amount of calories within a specified caloric intake range, and (2) amounts of nutrients for which the nutrient score is optimal for said amount of calories within the specified caloric intake range; and a user interface display module for causing at least one display device to display a control to enable the user to remove at least one of the consumables from the set of consumables determined by the consumable optimization module (claim 14).

Solari does not disclose but Drewnowski teaches: 
--a single dietary intake score is calculated by calculating an average nutrient score based on multiplying the energy score and an average nutrient score, wherein the average nutrient score is based on the nutrient scores for the plurality nutrients and at least one weighting value (page 727 right col, formula for CFN; ED is an energy score (energy density) and thus the same holds true for 1/ED, %DV are nutrient scores (percentage daily values) and the average of said values is calculated by dividing by the number of said values (13); CFN is a single dietary intake score and thus the same holds true for 1/ CFN, the formula 1/CFN = 1/ED * 2% DV 199/13 thus specifies the same calculation as the differentiating feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand Solari’s nutritional health score calculations with Drewnowski’s single dietary score because this would improve consumer health by allowing “consumers to identify and select nutrient-dense foods while permitting some flexibility where the discretionary calories are concerned” (Drewnowski Abstract).

Regarding claim 16, Solari further discloses: wherein for each of the plurality of nutrients, the nutrient score function for that nutrient has decreasing values less than the first value for amounts of that nutrient consumed over time exceeding a zero- crossing amount, the zero-crossing amount calculable from a sensitivity value for that nutrient (claim 15).

Regarding claim 17, Solari further discloses: which includes at least one data storage device to store at least one table containing a plurality of weighting value/sensitivity value pairs for each of a plurality of tracked nutrients (claim 16).

Regarding claim 18, Solari further discloses: wherein one of the weighting value/sensitivity value pairs is selected for each of the plurality of tracked nutrients based on a characteristic of the user (claim 16).

Regarding claim 19, Solari further discloses: wherein the characteristic of the user includes at least one selected from the group consisting of: an age, a gender, a height, a weight, a Body Mass Index (BMI), and an activity level (claim 17).

Regarding claim 20, Solari further discloses: wherein the nutrient score calculation module, the energy score calculation module, and the single dietary intake score calculation module each calculate scores for consumption over an amount of time (claim 18).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626